Citation Nr: 0737631	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability; and if so, whether the claim may be granted.

2.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
disability.

3.  Entitlement to a compensable evaluation for residuals of 
a right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
August 1980 and from November 1981 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In June 2007, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  At the June 2007 hearing, the 
veteran submitted additional evidence directly to the Board 
accompanied by a signed written waiver of the RO's initial 
consideration of this additional evidence.  

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
right knee disability and entitlement to a compensable 
evaluation for residuals of a right ankle sprain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The competent medical evidence shows that the veteran is not 
currently diagnosed with a right hip disability.


CONCLUSION OF LAW

The veteran does not have a right hip disability that was 
incurred in or aggravated by active service or that is 
causally related to service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in June 2003 and September 2004 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). The veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  The September 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Although the September 2004 letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and a 
statement of the case was and a supplemental statement of the 
case (SSOC) were provided to the veteran in January 2005 and 
March 2007, respectively.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in July 2003. 38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of a chronic hip disability is factually 
shown during service.  The Board concludes it was not.  

The service medical records are absent complaints, findings 
or diagnoses of a hip injury or chronic hip disability during 
service.  On the clinical examination in November 1994, the 
veteran's lower extremities were evaluated as normal.  A 
Report of Medical History completed for the veteran's 
retirement, he denied ever having arthritis, rheumatism, 
bursitis; bone, joint or other deformity; or lameness.    

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history of right hip pain reported 
between the veteran's date of discharge in 1995 and date of 
symptomatology in 1999, service connection is not warranted 
under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury pursuant to 
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

With respect to whether the veteran has a current disability, 
the Board notes that an August 26, 1999 medical record shows 
that the veteran presented with history of right hip pain for 
more than three years on and off and report that pain 
recurred again after weight lifting exercises two months 
prior.  An assessment of osteoarthritis of the right hip was 
rendered after physical examination of the veteran 
demonstrated full range of motion at both hips, mild 
discomfort at internal rotation and extension.  

A March 2001 medical record indicates that the veteran 
presented with complaints of low back pain and sharp right 
hip pain radiating down the back of leg with occasional 
weakness for two days.  The veteran denied numbness and 
tingling.  The veteran was diagnosed with sciatica and 
history of degenerative joint disease.

In June 2007, the veteran submitted a letter authored by Dr. 
C.M.T. which states that the veteran's right hip pain more 
likely than not has been aggravated by his service-connected 
ankle injury as patients, in general, may develop secondary 
osteoarthritis as a result of previous injury or repetitive 
trauma.

In July 2007, the veteran underwent a VA examination in which 
the veteran described pain going from the right ankle all the 
way to the right hip.  The veteran reported low back pain and 
noted that an MRI demonstrated degenerative changes in the 
lumbar spine.  The examiner suggested that the veteran have 
his condition checked for sciatica low back problems.  
Physical examination of the veteran demonstrated pain 
straight leg raising at 40 degrees in the right leg.  The 
examiner stated that the veteran had an MRI report with him 
which showed lumbar spine problems.  The examiner stated that 
he believed the symptoms the veteran was having were due to 
his low back most likely or a form of sciatica rather than 
ankle pain.

With respect to the August 1999 diagnosis of osteoarthritis 
of the right hip, the Board notes that the record is absent 
any clinical evidence of osteoarthritis of the right hip.  In 
addition, Dr. C.M.T.'s June 2007 letter indicating the 
patients in general may develop secondary osteoarthritis is 
not equivalent to a diagnosis of osteoarthritis based on 
clinical evidence.    

As there is no clinical evidence of right hip osteoarthritis, 
and two medical professionals, in March 2001 and in July 
2007, associated the veteran's right hip pain to radicular 
symptoms associated with a lumbar spine disorder, the Board 
finds that the evidence of record lacks competent evidence of 
a current chronic right hip disability.

The Board acknowledges the veteran's assertions that he 
experiences right hip pain.  However, the alleged disorder is 
actually just reported symptomatology.  Without a recognized 
injury or disease entity, VA is not authorized to award 
compensation for reported symptomatology.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for 
"a particular injury or disease resulting in 
disability..."); see also Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) 
(The CAVC held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.)  

In the absence of competent medical evidence that the 
veteran's right hip pain constitutes a chronic disability, 
the Board has no basis on which to consider the veteran's 
right hip pain as more than a medical finding or symptom.  
The veteran's own assertions to the contrary do not 
constitute competent medical evidence in support of his 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Absent a showing of a current chronic disability 
related to service or to service-connected disability, 
entitlement to service connection must be denied.

As the preponderance of the evidence is against the above 
claims, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for a right hip disability, 
to include as secondary to service-connected disability, is 
denied.




REMAND

With respect to the remaining issues on appeal, a preliminary 
review of the record discloses a need for further evidentiary 
development in this case.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a right knee disability, the Board notes that 
in a decision dated in October 1995, the RO determined that 
the veteran's claim for service connection for right knee 
pain was not well-grounded.  The veteran did not appeal this 
decision.  In November 2002, the RO denied the veteran's 
request to reopen a claim for service connection for 
bilateral knee condition.  The veteran did not appeal this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  Thus, the November 
2002 decision is final.  

In June 2003, the RO received the veteran's claim for service 
connection for a right knee condition based on a new theory 
of entitlement, as secondary to service-connected disability.  
The RO appears to have construed the veteran's claim as an 
original claim; however, in the July 2003 rating decision, 
the RO adjudicated the veteran's claim on both a direct basis 
as well as on a secondary basis.  As such, this is not a new 
claim but a request to reopen a finally-denied claim, and 
VCAA notice particular to that type of claim should be sent 
prior to the Board reviewing whether the claim should be 
reopened.  Therefore, it is apparent that the Board must 
remand this case to ensure that the veteran is properly 
notified of the VCAA and to determine whether all evidence 
needed to consider the claim has been obtained.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

With respect to the issue of entitlement to a compensable 
evaluation for residuals of a right ankle sprain, the Board 
notes that a VA examination was conducted in July 2003.  The 
veteran testified in June 2007 that his right ankle has 
worsened.  Therefore, the Board will remand the case for a 
new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the veteran of the information and 
evidence not of record (1) that is 
necessary to reopen and substantiate the 
claim; (2) that VA will seek to obtain; 
and (3) that the claimant is expected to 
provide.  The veteran should also be 
advised to provide any evidence in his 
possession that pertains to the claim.  
In addition, the veteran should be 
informed that a disability rating and an 
effective date for the award of benefits 
will be assigned if service connection is 
awarded.

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the current severity of his right ankle 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made. All 
pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.  Application of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).


3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


